HAND DELIVERED
Mr. Chris Thomas Judicial Department Justice Building Little Rock, AR  72201
Dear Chris:
Today you have requested an opinion regarding whether an irreconcilable conflict exists between provisions of Act 442 and Act 474 of 1987.  If such conflict does exist, you ask, which Act's provisions would prevail.
Act 442 of 1987 requires motor vehicle operators in Arkansas to have liability insurance.  Any person violating the Act, it states:
   [S]hall be fined no less than two hundred and fifty dollars ($250.00).  Nor more than one thousand dollars ($1,000.00) and such minimum fine shall be mandatory (Emphasis added.)
Section 2.  Act 442 contains no emergency clause and was signed by the Governor on March 27, 1987.
Act 474 of 1987 contains virtually the same language concerning liability insurance requirements, but makes violation of the Act a Class A Misdemeanor. Act 474 was signed by the Governor on March 31, 1987.
When legislative enactments on the same subject are passed, it is presumed the Legislature knew of the existing law and thus, both statutes will be construed together and the provisions of both will be effective to the maximum extent. Town of Benton v. Willis,76 Ark. 443, 446, 88 S.W. 1000 (1905); Pope v. City of  Nashville,131 Ark. 429, 433, 199 S.W. 101 (1917); Cordell v. Kent, 174 Ark. 503,505, 295 S.W. 404 (1927), Pace v. State, 189 Ark. 1104, 1111,76 S.W.2d 294 (1935); Faver v. Cleveland Circuit Court, 216 Ark. 792,795, 227 S.W.2d 453 (1950); and Ward v. Harwood, 239 Ark. 71,76, 387 S.W.2d 318 (1965).
In this instance, there appears to be one provision of these two laws which conflict; namely, the penalty provision.  Act 442 sets out a mandatory fine. Conversely, Act 474 provides for a Class A Misdemeanor penalty which entails up to one year possible imprisonment, Ark. Stat. Ann. 41-901 (Cum. Supp. 1985), and no minimum, but a maximum fine of one thousand dollars ($1,000.00). Ark. Stat. Ann. 41-1101 (Repl. 1977).
It is well established that if two laws are in irreconcilable conflict, the later enacted law's provisions will govern.  Wells v. Heath, 274 Ark. 45, 48, 622 S.W.2d 163 (1981).
An irreconcilable conflict exists between Act 442 and 474 as to the imposition of a minimum fine of $250.00 which must be assessed by the Court against the defendant. Therefore, to that extent, Act 474 prevails in my opinion and violations thereof constitute a Class A misdemeanor.
The foregoing opinion which I hereby approve was prepared by Special Counsel R.B. Friedlander.